PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD
Application Number: 16/121,938
Filing Date: September 5, 2018
Appellant(s): Ben Dayan et al.

__________________
Wayne H. Bradley
For Appellant

EXAMINER’S ANSWER

This is in response to the Appeal Brief filed August 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim (US 2003/0163630) in view of Ben Dayan (U.S. 9,448,887), further in view of Schimmel (US 5,960,434). 
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim in view of Ben Dayan and Schimmel further in view of Tamatsu (US 2003/0159015). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim in view of Ben Dayan, Schimmel and Tamatsu, further in view of Gokhale (US 2013/0290948). 
Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim in view of Ben Dayan, Schimmel and Tamatsu, further in view of Hack (US 2017/0139596).
(2) Response to Arguments 
The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in Appellant’s Supplemental Appeal Brief.
Argument 1 (Rejections of Claims 1 and 11, see pages 3-6 of Appeal Brief) 

Answer to Argument 1.1
Aasheim teaches in [0075] and [0077] the directory structure includes a master data structure (i.e., array of pointers) and secondary data structure (i.e., mapping tables of logical-to-physical-addresses each mapping table are allocated as needed to store data). Aasheim further teaches in [0112] the logical-to-physical-addresses mapping are distributed across memory blocks on flash medium 100/200 as evenly and as fairly as possible. 
Aasheim does not teach the flash medium are located in another computing device coupled to a storage network.
However, Ben Dayan teaches the flash medium having secondary data structure are located in another computing device coupled to a storage network (
Figs. 1 & 5A; Abs., A plurality of computing devices are communicatively coupled to each other via a network, and each of the plurality of computing devices comprises one or more of a plurality of storage devices. A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices; 
metadata 504; 
Col. 8, line 60 – col. 9, line 6, Metadata 606 e comprises information for locating the file portions 610 on the storage 508. This may include, for example, a pointer to each block 512 storing one of the portions 610 associated with the extent 604 e... Keeping a pointer to each block to which a portion of the file 602 has been committed enables committing any particular portion of the file 602 to any particular block of the DFRAS, regardless of which storage device and/or stripe the particular block resides on. This effectively decouples the logical-address/offset of a portion of data and the block on storage 308 to which it may be committed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Aasheim and Ben Dayan before them, to modify Aasheim’s master data structure (i.e., array of pointers) pointing to mapping tables of logical-to-physical-addresses distributed across multiple flash medium in one computing device with Ben Dayan’s failure resilient address spaces distributed across the plurality of storage devices in a storage network and Ben Dayan’s metadata in the failure resilient address spaces having pointers for locating the file portions on the storage. 
The motivation of doing so would be for the benefits of a plurality of failure resilient address spaces spans a plurality of the storage devices to enable high performance parallel operations and reduce the risk of “hot spot” in the event of a failure of a particular node causing the whole workload assigned to a single node (
Ben Dayan, col. 6, ll. 1-20, metadata may be maintained that maps each DFRAS to its current owning node such that reads and commits to storage 308 can be redirected to the appropriate node. Furthermore, in the event of a failure of a particular node, the fact the particular node owns a plurality of DFRASs permits more intelligent/efficient its workload to other nodes (rather the whole workload having to be assigned to a single node, which may create a “hot spot”)... permits fine grained redistribution of the load of a failed node according to the capabilities/capacity of the other nodes).
Therefore, the combination of Aasheim and Ben Dayan teaches redistributing a second portion of the directory structure to another computing device.
Regarding the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413.
Argument 1.2 Appellant contends that Aasheim’s directory structure is stored in a volatile portion of memory that is separate and distinct from the nonvolatile flash memory while Aasheim’s wear-leveling is performed over non-volatile memory (see pages 4-5 of Appeal Brief). The examiner disagrees.
Answer to Argument 1.2
Aasheim teaches the data structures (e.g., logical-to-physical sector mapping information) are stored in flash memory medium as shown in [0070], [0071] & [0075].
[0070], the logical sector address is stored in the spare 104 area of the medium with each physical sector in which the logical sector address has a corresponding relationship; 
[0071], In the case of a NAND flash memory medium 100, the logical sector address is stored in the spare area 104 of the medium. Using this scheme, the logical-to-physical sector mapping information is stored in a reverse lookup format. Thus, after a power failure situation, it 
[0075], data structures are generated and maintained by the flash driver 306. 
Therefore, Appellant’s argument regarding Aasheim’s directory structure is separate and distinct from the nonvolatile flash memory is unpersuasive.
Argument 1.3 Appellant contends that Ben Dayan and Schimmel teach away from Aasheim because “Nothing in the Examiner's combination teaches a PHOSITA how two volatile memory devices (on two different computing devices) would intercommunicate portions of Aasheim's look-up data structure 1000, to maintain Aasheim's intended purpose” (pages 5-6 of Appeal Brief). The examiner disagrees.
Answer to Argument 1.3
First, in view of Ben Dayan, Aasheim teaches using pointers in master data structure to reference secondary data structure, i.e., locations of mapping tables of logical-to-physical-addresses address spaces, which may be distributed in different computing devices, as discussed in Answer to Argument 1.1. 
Second, Aasheim teaches the secondary data structures (e.g., logical-to-physical sector mapping information) are stored in flash memory medium (see [0070], [0071] & [0075]). A person having ordinary skill in the art would understand that the data structures could be retrieved from the flash memory and stored in a volatile memory (e.g., RAM) during run time for quick access of the mapping tables of logical-to-physical-addresses. Furthermore, Aasheim teaches the mapping tables are written back to flash memory to prevent data loss as shown in [0069], To safeguard data integrity on the flash medium 100/200, logical-to-physical mapping information stored in the data structures 600A/600B is backed-up on the flash memory medium.

Appellant’s argument regarding Ben Dayan and Schimmel teach away from Aasheim is unpersuasive. 
Argument 2 (Rejections of Claims 4 and 14, see pages 6-7 of Appeal Brief) 
Appellant contends that Aasheim does not teach “the access comprises adding or deleting files associated with the directory structure” because Aasheim teaches freeing space in volatile memory 304 without teaching adding files or deleting files (blocks in Aasheim's non-volatile memory 100/200) associated the directory structure.
The examiner disagrees.
Answer to Argument 2
First, a person having ordinary skill in the art would understand that adding files is not novel that would cause adding new data going from a file system domain of logical sector addressing to a flash medium domain of physical sector addressing. 
Aasheim teaches the adding new data to a sector and providing a pointer to the sector that receives new data. The new data is going from a file system domain of logical sector addressing to a flash medium domain of physical sector addressing, as shown in [0051], the sector manager 402 provides a pointer to a sector available, i.e., “free” to receive new data. The logical-to-physical sector mapping module 404 manages data as it goes from a file system domain of logical sector addressing to a flash medium domain of physical sector addressing. 
Second, Aasheim teaches the directory structure is adaptively resized according to adding the new data (e.g., adding files) to the memory blocks, as shown in [0083], The flash abstraction logic 308 allocates a secondary data structure, if the file system 305 writes to the corresponding area in the flash medium 100/200…and in [0084], When an allocated data structure 1004, for instance, becomes insufficient to store the logical sector address space issued by the file system 305, then the flash abstraction logic 308 allocates another data structure, like data structure 1006. This process of dynamically allocating secondary data structures also applies if data structure 1004 becomes sufficient at a later time to again handle all the logical sector address requests made by the file system. In this example, the pointer to data structure 1006 would be disabled by the flash abstraction logic 308; and data structure 1006 would become free space. 
Therefore, Aasheim teaches dynamically allocating/deallocating secondary data structures in response to logical sector address space change and adding/deleting data (e.g., adding files, deleting files) to/from flash sectors issued by the file system. 
Appellant’s argument regarding Aasheim teaches freeing space in volatile memory 304 without teaching adding files or deleting files (blocks in Aasheim's non-volatile memory 100/200) associated the directory structure is unpersuasive.
Argument 3 (Rejections of Claims 6 and 16, see pages 7-8 of Appeal Brief) 
Appellant contends that the combination of Aasheim, Ben Dayan, Schimmel and Tamatsu does not teach "key-value entries are added to a registry block of the one or more registry blocks until the number of key-value entries exceeds a predetermined capacity, at which time the registry block is split and a new registry block is added to the one or more registry number of records (but not number of key-value entries) in Tamatsu's location table exceeding a predetermined capacity that causes the registry block (Tamatsu's location table) to be split and a new registry block to be added. 
The examiner disagrees.
Answer to Argument 3
First, both Tamatsu and Schimmel teach a key is assigned to each record. 
Tamatsu, claim 1, multiple data records, each having a unique primary key… a location table for storing the location table records in the order of the primary keys;
Schimmel, col. 1, ll. 14-16 & 27-38, Hash tables employ hashing functions, or algorithms, to store and search for records based on a key within or assigned to each record…Each record is hashed to a hash bucket based on the key value of the record; col. 4, ll. 53-67, a conventional open hash table 110 …Each data record 124-154 is assigned to one of hash buckets 117, based upon a key value within each data record and based upon the number of hash buckets.
Therefore, the number of records taught by Schimmel and Tamatsu correspond to the recited “number of key-value entries”.
Second, Schimmel already teaches verifying whether the number of records {corresponding to key-value entries} exceeds a predetermined capacity to justify expansion of hash tables as shown in Fig. 8, step 814 “Is No. of Records Per Bucket > Max. No. of Records Permitted”; col. 6, ll. 23-67 & col. 7, ll. 1-13, dynamically grow hash table 310 when the actual average number of data records indicated in block 316 exceeds the maximum value in block 318…dynamically sizable hash table 310 is allocated with four buckets 320, 322, 324 and 326, and a maximum average number of four records per bucket.
Argument 4 (Rejections of Claims 7 and 17, see pages 8-9 of Appeal Brief) 
registry block” (see pages 3-4 of Appeal Brief). 
The examiner disagrees.
Answer to Argument 4
First, Tamatsu teaches the new registry block ([0032], When using a storage system split into sub-ranges, a location table is created for each sub-range in a size suited to the number of records intended to be stored in the sub-range… it is also possible to provide the alternate-key block split up according to its several sub-ranges).
  Gokhale is relied upon to teach the registry block is relocated to another computing device for security and providing for an expedited rebuilding of failed device as shown in [0039].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Gokhale, Aasheim, Ben Dayan, Schimmel and Tamatsu before them, to improve Aasheim, Ben Dayan and Tamatsu’s directory structure comprising registry blocks that comprise key-value entries with Gokhale’s registry block being relocated to another computing device. The motivation of doing so would be for the benefits of security and providing for an expedited rebuilding of failed device for storing at a centralized, remote location copies of registry keys and/or for facilitating reinstallation of registry keys during the rebuilding of a client system (Gokhale, [0008]) and replicating registry keys to different machines and/or applying registry key policies over groups of machines in the network (Gokhale, [0010] & [0040]).
Argument 5 (Rejections of Claims 10 and 20, see pages 9-10 of Appeal Brief) 
Appellant contends that the combination of Aasheim, Ben Dayan, Schimmel, Tamatsu and Hack does not teach wherein each registry block is identified by one or more “adaptive . The examiner disagrees.
Answer to Argument 5
First, Appellant’s argument concerns that “indices” are not taught. However, the claims recite “adaptive indices” not “indices”. 
Second, because nowhere in Appellant’s disclosure defines “adaptive indices”, upon the broadest reasonable interpretation, “adaptive indices” are introduced in place of “indices”. Therefore, without further limitations to the claims, Tamatsu’s “Location tables and alternate-key tables” correspond to the “adaptive indices” because Tamatsu in [0007] teaches Location tables and alternate-key tables are introduced in place of “indices”. 
Note: a typo is found that the paragraphs [0007] and [0033] are disclosed by “Tamatsu” instead of “Aasheim”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,                                                                                                                                                                                          
/TRACY C CHAN/            Primary Examiner, Art Unit 2138                                                                                                                                                                                            
Conferees:
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2138          

/KEVIN L ELLIS/            Primary Examiner                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.